Citation Nr: 0601670	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  99-08 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for chondromalacia of 
the left knee.  

2.  Entitlement to service connection for hepatitis.  

3.  Entitlement to service connection for residuals of a head 
injury, to include headaches.  

4.  Entitlement to service connection for a neck disorder.  

5.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from August 1975 to September 
1979; he had no foreign or sea service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2003 and March 2005, the Board remanded the case for 
additional development.  The required development has been 
completed and the Board proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
the claims addressed in this decision.  

2.  The veteran was treated for chondromalacia of the left 
knee during service; however, his 1979 separation examination 
was negative for any pertinent abnormal findings, there is no 
post-service medical or X-ray evidence of a left knee 
disability, and the veteran failed to report for a VA 
examination scheduled in conjunction with this claim. 

3.  The veteran was treated for infectious hepatitis during 
service, which resolved with treatment, as evidenced by a 
normal 1979 separation examination; he was diagnosed with 
hepatitis C many years post-service and there is no competent 
evidence that links a current diagnosis of hepatitis C to any 
incident of active duty, to include an episode of acute 
infectious hepatitis; the veteran failed to report for a VA 
examination scheduled in conjunction with this claim.  

4.  The medical evidence shows that the veteran sustained 
head and neck injuries during service and complained of 
symptoms, including headaches, shortly thereafter; however, 
his 1979 separation examination was negative for any 
pertinent abnormal findings; there is no post-service 
competent evidence of any residuals of an in-service head, 
neck or cervical spine injury, and the veteran failed to 
report for a VA examination scheduled in conjunction with 
this claim.  

5.  The veteran was treated for muscle strain and spasm in 
the upper back region during service but his 1979 separation 
examination was negative for any pertinent abnormal findings 
and the only post-service medical evidence of a back 
disability is dated at last 9 years after service, following 
post-service back injuries; there is no competent evidence 
that suggests a causal link between a current back disorder, 
to include arthritis of the lumbar spine, and any incident of 
active service; and the veteran failed to report for a VA 
examination scheduled in conjunction with this claim.  


CONCLUSIONS OF LAW

1.  Claimed chondromalacia of the left knee was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).  

2.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

3.  Residuals of a head injury, to include headaches, were 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).  

4.  A chronic neck disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).  

5.  A back disorder was not incurred in or aggravated by 
active military service, nor may arthritis of the lumbar 
spine be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).  

The appellant filed his claims before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claims now 
before the Board.  Discussions in the October 1998 rating 
decision on appeal, the April 1999 statement of the case 
(SOC), and various SSOCs, including the most recent dated in 
August 2005, adequately informed him of the information and 
evidence the RO had received and that which was still needed 
to substantiate all aspects of his claims.

Of particular significance in this case is the July 1998 
letter from the RO to the veteran.  This letter was couched 
in terms of a well grounded claim and VCAA has done away with 
the need for a well grounded claim; however, there has been 
no change in the basic law for the establishment of service 
connection.  The veteran was notified that service connection 
required medical evidence of current disability, evidence of 
disability during service, and medical evidence of a link 
between the current disability and treatment during service.  

A VCAA notice letter dated in April 2005 informed the veteran 
of the VCAA's implementing regulations, including that VA 
would assist him in obtaining government or private medical 
or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that this document shows that the 
appellant was notified of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decision on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  An April 2004 letter from the RO 
to the veteran asked him to "Please provide us with any 
evidence or information you may have pertaining to your 
appeal."  The April 2005 VCAA notice letter requested that, 
"If there is any other evidence or information that you 
think will support your claim, please let us know."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records, including private hospital records and Social 
Security Administration records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

While there are relevant findings recorded during service, 
there is no competent evidence that shows a nexus between a 
current diagnosis of any of the disabilities at issue and any 
incident of or finding recorded during service.  The veteran 
has failed to report for VA examinations in May 2004.  He has 
not provided any reason for missing the examinations or 
indicated that he would report if the examinations were re-
scheduled.  The April 2004 notice letter informed him that 
failure to report for a scheduled VA examination might have 
adverse consequences, including the possible denial of his 
claim.  The Court has held that "[t]he duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  When entitlement to a benefit cannot 
be established or confirmed without a current VA examination, 
and a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim without 
good cause, the claim shall be rated on the evidence of 
record.  38 C.F.R. § 3.655(b) (2005).  Under these 
circumstances, the Board finds that all of the relevant 
evidence has been collected to the extent possible and there 
is no duty to schedule another examination or obtain a 
medical opinion with respect to any of the issues on appeal.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wood, supra.  

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

Criteria  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Chondromalacia of the Left Knee  

The service medical records show that, in December 1976, the 
veteran's left knee was symptomatic above the patella.  It 
was tender to touch and very painful.  Objectively, there was 
crepitus and tenderness under the patella.  Ligaments were 
intact and the range of motion was symmetrical.  The 
assessment was chondromalacia.  Heat and range of motion 
exercises were recommended.  Approximately 5 days later, in 
December 1976, it was reported that the veteran had a calcium 
deposit in his left knee.  Foot symptoms were reported and 
treated.  

There were no further left knee complaints, findings or 
diagnoses in service.  On examination for separation from 
active service, in July 1979, the veteran's lower extremities 
were normal.  

There is no post-service medical or X-ray evidence of a left 
knee disability of record.

Analysis

Even though recent VA, Social Security and private medical 
records have been obtained and considered, there is no 
competent medical evidence of a current left knee disability.  
38 C.F.R. § 3.159(a) (2005).  It is not enough to show injury 
during service, there must currently be a residual 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  There must be a current disability.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  In this case, there is no 
competent medical evidence that the veteran's left knee 
currently has chondromalacia or its residuals.  

The nature of the left knee symptoms in service is unclear as 
there were varying assessments of chondromalacia and calcium 
deposits.  However, what is clear is that the veteran's 
separation examination was negative for any findings relating 
to a left knee disability and there is no relevant post-
service medical or X-ray evidence. 

The service medical records do not show that the disability 
in service was chronic.  38 C.F.R. § 3.303(b) (2005).  The 
absence of continuing knee symptoms during service, and the 
normal finding on the separation examination, is evidence 
that the knee symptoms were not chronic in nature, but were 
transitory and resolved by the time of the examination for 
separation from service.  Following service, many years 
passed without any medical documentation of a left knee 
disability.  This, too, is evidence against the claim, 
because evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The separation examination report, with its finding that the 
lower extremities were normal, is competent evidence against 
the claim.  That combines with the many years without 
documented knee findings to form a preponderance of evidence, 
which in this case, is against the claim.  It is pertinent to 
note that the veteran failed to report for a VA examination 
scheduled in conjunction with this claim.  Based on the 
evidence currently of record, service connection cannot be 
granted.  As the preponderance of the evidence is against the 
veteran's claim for service connection for chondromalacia of 
the left knee, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Hepatitis

Service medical records dated in July 1977 show that symptoms 
of dark urine, yellow tinted eyes and back pain were thought 
to be a possible hepatitis.  Subsequent clinical notes show 
that liver function studies were done and there was an 
assessment of infectious hepatitis.  Laboratory study results 
remained the same in August 1977.  

There were no further comments as to urine or eye color 
during service.  On separation examination, in July 1979, the 
veteran's eyes, abdomen and viscera, and genitourinary system 
were normal and a urinalysis was negative for any findings 
suggestive of hepatitis.  

A history of hepatitis C was noted on VA hospitalization in 
January and February 1996.  Liver function test results were 
elevated.  

VA laboratory studies in August 2000 were repeatedly reactive 
for hepatitis C.  

On VA examination, in May 2003, the examiner noted a history 
of hepatitis C.  Laboratory studies from January of that year 
were reviewed with the veteran.  There was an assessment of 
hepatitis C and the veteran was counseled on the need to stop 
alcohol use.  Laboratory studies for hepatitis A and B were 
negative.  

Analysis

The veteran was evaluated for dark urine and diagnosed with 
infectious hepatitis in July 1977 while on active duty.  It 
is apparent that this episode was acute and resolved as his 
1979 separation examination was negative for any symptoms or 
abnormal clinical findings relating to hepatitis.  It is also 
pertinent to note that a urinalysis was normal at that time.  
There is no post-service medical evidence relating to 
hepatitis until early 1996; a history of hepatitis C was 
recorded during a VA hospitalization and such was later 
confirmed by VA laboratory studies in August 2000.  With 
respect to the absence of evidence of continuity of 
symptomatology or negative evidence, as noted above, the fact 
that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
weighs against the claim.  Maxson, supra.  The question thus 
becomes whether there is a causal link between the in-service 
episode of infectious hepatitis and the diagnosis in more 
recent years of hepatitis C.  The record is devoid of a 
competent opinion supporting the contended causal link.

The veteran was scheduled for a VA gastrointestinal 
examination for the purpose of determining whether his 
current diagnosis of hepatitis C was etiologically relating 
to an episode of infectious hepatitis during service.  The 
examination was to include appropriate diagnostic studies, to 
presumably include more definitive serologic testing.  He 
failed to report for this evaluation.  Thus, the Board must 
adjudicate this appeal based upon the evidence currently of 
record.  38 C.F.R. § 3.655.  

The Board acknowledges the veteran's belief that his 
hepatitis C is linked to his in-service episode of hepatitis.  
However, as a layman, he is competent to provide a medical 
opinion and his assertions as to medical diagnosis or 
causation cannot constitute medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). The veteran's bare 
contentions in this regard are no more than unsupported 
conjecture, and have no probative value. 

In summary, the veteran was treated for infectious hepatitis 
during service, which resolved with treatment, as evidenced 
by a normal 1979 separation examination.  He was diagnosed 
with hepatitis C many years post-service and there is no 
competent evidence that links a current diagnosis of 
hepatitis C to any incident of active duty, to include an 
episode of acute infectious hepatitis.

The veteran may reopen his claim with the submission of new 
and material evidence, which would include a medical opinion 
suggesting a causal relationship between his hepatitis C and 
his episode of hepatitis during service.  At this point, 
however, the Board finds that, based upon the current record, 
the preponderance of the evidence is against the claim.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case and his claim for service connection for 
hepatitis C must be denied.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Residuals of a Head Injury, to include Headache  

The service medical records show that, in October 1977, the 
veteran complained of headaches and dizziness following head 
trauma several days earlier.  It was noted that he had a 
laceration which was sutured.  The sutures were removed and 
the area cleaned.  Examination of his eyes showed they 
reacted to light.  Initially, the left pupil was slightly 
enlarged, but the pupils were equal with reaching to light.  
His ears had no signs of bleeding.  It was concluded that the 
veteran appeared to be stable with no signs of head trauma.  
A subsequent note, apparently made later that day, reflects 
the veteran's mild headache.  Pupils were equal, round and 
reactive to light and accommodation.  The impression was 
post-traumatic headache.  Two days later, findings were 
negative and the veteran was sent to full duty.  

In March 1979, while still on active duty, the veteran was 
noted to have a post concussion syndrome.  He had been in a 
car accident 3 days earlier and was slightly disoriented and 
unbalanced.  Pupils were equal and reactive.  About 5 days 
later, on follow-up for a cerebral contusion, it was noted 
that the veteran had a post-concussion syndrome and still had 
frontal, sagittal and parietal headaches.  There were no eye 
symptoms.  The assessment was post-concussion syndrome.  

After 3 more days, he still felt groggy with nausea, vomiting 
and diarrhea.  He also had dizziness on walking.  His pupils 
were equal, round and reactive to light.  There was no 
nystagmus.  Cranial nerves III through XII were intact.  The 
Romberg sign was negative.  Speech was normal.  Rapid 
alternating movements were within normal limits.  His 
sensorium was intact.  The finger to nose test was within 
normal limits.  There was posterior neck spasm and headaches.  
The impression was no evidence of residual injury, no 
objective evidence of vertigo, and neck spasm with headache.  
He also had a mild viral gastroenteritis.  Treatment was 
provided.  It was also noted that sutures were removed.

There were no further complaints of headaches or other head 
injury residuals in service.  On examination for separation 
from service, in July 1979, the veteran's head, eyes, 
neurologic system and other relevant parts were normal, aside 
from a 2 inch scar on the forehead.  

Many years passed without medical documentation of headaches 
or other head symptoms.  

Computerized tomography (CT) scans in December 1990 disclosed 
sinus opacification.  A CT scan of the brain was normal.  The 
January 1991 CT scan continued to show sinus opacification.  

VA clinical notes dated in early December 1997 show that the 
veteran fell down stairs in late November 1997.  He had pain 
in his right shoulder and left thumb, as well as a tender 
knot on the right side of his head.  Subsequent notes show 
continuing shoulder complaints, without mention of head 
symptoms.  There is no post-service medical or radiological 
evidence of any disability attributable to an in-service head 
injury.  

Analysis

As discussed above, it is not enough to show injury during 
service, there must currently be a residual disability.  
Brammer, at 225.  The United States Court of Appeals for the 
Federal Circuit has affirmed that there must be a current 
disability.  Gilpin, 1355, 1356.  There must also be 
competent evidence of a connection or nexus between the 
current disability and service.  38 C.F.R. § 3.303; see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In this case, there is no competent medical evidence of a 
current disability or of a connection between a current 
disability and the injuries in service.  38 C.F.R. § 3.159; 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  VA 
tried to develop such evidence and scheduled the veteran for 
an examination.  However, he did not report for the 
examination, so the claim must be adjudicated on the evidence 
of record.  38 C.F.R. § 3.655 (2005).  

The evidence here shows that there were head injuries in 
service, which were treated.  A 2 inch scar was noted on the 
forehead at the time of the veteran's separation examination, 
there were otherwise normal findings on separation 
examination.  Many years passed without any medical 
documentation of headaches or other head injury residuals.  
As previously noted, evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson, at 1333.    

The Board is cognizant of the in-service head trauma, to 
include at least one and possibly two lacerations that 
required sutures, and the notation of a forehead scar on the 
separation examination.  However, aside from the fact that 
the location of the laceration or lacerations is not apparent 
(i.e., it was not reported that the veterans sustained a 
laceration of the forehead in service), more importantly, in 
the absence of any competent evidence of a current diagnosis 
of residuals of a head injury post-service, to include a 
visible scar, and with the veteran's failure to report for a 
VA examination scheduled to determine if he has any such 
residuals, the Board must conclude that the preponderance of 
the evidence is against the claim.  

The veteran is advised that he can reopen this claim with the 
submission of competent evidence of current residuals of a 
head injury, to include a forehead scar, but at this point, 
even with the notation of the scar in 1979, there must still 
be some shred of medical evidence to show that the scar is 
still visible after all these years before service connection 
can be granted.   

As the preponderance of the evidence is against the claim for 
service connection for residuals of a head injury, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Neck Disorder  

A service medical record, dated in October 1976, reveals that 
the veteran complained he had been injured that morning while 
riding a motorcycle to work.  He claimed that he hit his neck 
and left shoulder on the bumper of a car.  He complained of 
shoulder pain on motion but the examination revealed full 
range of motion.  No edema was noted.  There was slight 
discoloration over the shoulder.  There was point tenderness 
in the lower scapula and socket area.  The assessment was a 
possible contusion of the shoulder.  There were no findings 
or diagnoses relating to a disability of the neck or cervical 
spine.  

In October 1978, the veteran was examined for an upper 
respiratory infection.  His neck was noted to be supple, 
without adenopathy.  

In January 1979, the veteran reported being involved in a 
motorcycle accident.  Objectively, there was pain in the 
lateral portion of the neck.  The assessment was a soft 
tissue injury.  Medication and heat were recommended.  

On examination for separation from active service, in July 
1979, the veteran's neck was normal.  

A VA clinical note shows that the veteran was seen by a 
physical therapist in June 1998.  He gave a history of 
various falls and back injuries, as well as current back 
complaints.  There were no complaints of neck injuries or 
current symptoms.  There were no neck findings.  

In May 2003, the veteran visited the VA medical center for a 
re-evaluation of his low back pain.  There were no neck 
complaints, findings or diagnoses.  

There is no post-service medical or X-ray evidence of a neck 
disorder or disability of the cervical spine.

Analysis

Again, it must be emphasized that injury during service, by 
itself, is not sufficient to establish service connection.  
There must currently be a residual disability.  Brammer, at 
225, Gilpin, 1355, 1356.  There must also be competent 
evidence of a connection or nexus between the current 
disability and service.  38 C.F.R. § 3.303; see also 
Rabideau, at 144.  

For the veteran's neck claim, there is no competent medical 
evidence of a current disability or of a connection between a 
current disability and the injury in service.  38 C.F.R. 
§ 3.159; see also Grottveit, at 93.  VA tried to develop such 
evidence and the veteran was scheduled for an examination.  
However, he did not report for the examination, so the claim 
must be adjudicated on the evidence of record.  38 C.F.R. 
§ 3.655.  

The evidence here shows that there was a neck injury in 
service but upon the separation examination, the veteran's 
neck was normal.  That is, there is competent medical 
evidence that any neck injury had resolved by the time the 
veteran was examined for separation from service.  Also, many 
years passed without any medical documentation of headaches 
or other possible residuals of a head injury.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson, at 1333.  So, the 
separation examination and the passage of time without 
medical documentation of symptomatology provide a 
preponderance of evidence that any neck injury in service was 
acute and transitory and resolved without residual 
disability.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Back Disorder  

A June 1978 service medical record shows the veteran 
complained of back pain after moving lockers the previous 
day.  Pain radiated outward from the spine in the L3-L5 area.  
There were no spasms or pain on percussion.  The assessment 
was a muscle strain.  He was treated with medication and 
heat.  

In January 1979, the veteran reported being involved in a 
motorcycle accident two days earlier.  He complained of pain 
in the upper back.  Objectively, there was pain noted in the 
right upper trapezius muscle, limitation of motion with pain, 
and a lack of muscle control of the arm with pain.  The 
assessment was a muscle spasm.  Medication and heat were 
recommended.  

Approximately 5 days later, the veteran was seen for pain in 
his shoulder and back.  Objectively, there was pain on range 
of motion of the left arm, as well as pain in the left 
shoulder, scapula, a lateral portion of the neck.  A soft 
tissue injury was diagnosed.  

On examination for separation from service, in July 1979, the 
veteran's spine was normal.  

The veteran was admitted to a private hospital in October 
1988.  The hospital report shows that he strained his back 
lifting on the job.  The diagnosis was an acute lumbar 
strain.  

VA clinical records, dated in January 1994 show the veteran 
fell off a roof in January 1994.  X-rays were interpreted as 
showing very slight narrowing anteriorly of vertebral bodies 
T11, T12, and L1; the appearance was considered to be 
consistent with very remote trauma or developmental 
anomalies.  Below that area, vertebrae and neural arches were 
intact.  

A VA medical certificate, dated in April 1996, discloses that 
veteran was cutting a limb from a tree and fell 15 to 20 
feet.  He reported back pain and numbness in his right hip.  
There was a decreased range of motion in the lumbosacral 
region and both hips.  X-rays showed that the 12th thoracic 
and 1st lumbar vertebrae were mildly anteriorly compressed, 
but unchanged from the January 1994 examination.  No acute 
fractures were seen and the vertebrae were normally aligned.  
Disc spaces were normal except for minimal narrowing of the 
L5-S1 disc.  Osteoarthritic changes were present in the facet 
joints at the L4-L5 and L5-S1 levels.  The right L5-S1 facet 
joint was oriented in a nearly horizontal plane.  Sacroiliac 
joints were normal.  The impression was no fracture seen and 
facet joint osteoarthritis at the L4-L5 and L5-S1 levels.  

In August 1996, the veteran complained of continued low back 
pain.  The range of lumbar spine motion in all directions was 
restricted by pain.  Neurologic tests were negative.  The 
assessment was chronic low back pain.  

A CT scan in October 1996 revealed severe central canal 
stenosis secondary to facet joint hypertrophy and ligamentous 
thickening at the L4-L5 level; a congenital variant facet 
joint articulation on the right at L5-S1; and facet joint 
hypertrophy and degenerative change most pronounced at the 
L4-L5 level.  

In December 1997, it was reported that the veteran felt 
worsening numbness, pain and paralysis in his legs and fell 
down stairs.  Back pain was said to be worse than ever.  
Other joints were affected by the fall.  

Physical therapy notes of June 1998 show that the veteran was 
referred for treatment of his low back pain and spinal 
stenosis.  He gave a history of falling off a building in 
1994, landing on his right lower extremity and having low 
back pain.  A fall from a tree in 1996 resulted in low back 
and hip pain.  His past medical history included motorcycle 
accidents and another post-service fall in 1984, which had 
him in traction for 8 weeks due to low back pain.  

A VA form, dated in July 1998 notes the veteran's history of 
low back pain with moderate L4-L5 spinal stenosis.  The 
veteran reported that he fell from a 4 story building in 1987 
and was in traction for 2 months.  Pain in the back slowly 
resolved.  He fell from a roof in 1996, and since then, 
symptoms of pain and numbness had increased.  Examination led 
to the impression of L4-L5 stenosis with low back pain and 
bowel and bladder symptoms.  

Spinal stenosis was diagnosed during the VA hospitalization 
in April 2001.  

In a statement dated in January 2003, the veteran reported 
that he sustained additional injuries in November 2002, when, 
as a pedestrian, he was hit by a car.  

The report of a general VA examination in May 2003 shows that 
the veteran had a history of spinal stenosis with chronic low 
back pain and was on chronic pain medication with adequate 
relief.  

Analysis

X-ray evidence clearly shows arthritic changes involving the 
thoracic and lumbar spine.  Arthritis may be presumed to have 
been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  However, in 
this case, the first documentation indicates that minor 
degenerative changes began many years after service.  There 
is no competent medical evidence of arthritis during the year 
after the veteran completed his active service, so arthritis 
cannot be presumed to have begun in service.  

While the presumption provided by the law and regulations is 
not applicable to the facts of this case, service connection 
may still be established if all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  With that 
in mind, the Board has considered all the evidence pertaining 
to the veteran's back.  

On this issue, there is no doubt that the veteran has a 
current back disability.  Medical and X-ray evidence shows 
spinal stenosis and, as noted above, arthritis of the 
thoracolumbar spine.  The veteran's statements and the 
service medical records also provide competent evidence of 
back injuries in service.  However, there is no competent 
evidence that links a current back disability to service.  
Since the veteran is a lay witness, his assertion that there 
is a connection is merely his claim and not competent 
evidence.  38 C.F.R. § 3.159; see also Grottveit.  The Board 
has carefully searched the VA, Social Security and private 
medical records for competent medical evidence which connects 
the current disability to service, but no such evidence was 
found.  VA tried to develop such evidence but could not 
obtain an adequate medical opinion because the veteran did 
not report for examination.  Consequently, the case must be 
decided on the evidence of record.  38 C.F.R. § 3.655.  

The competent medical evidence shows that the back complaints 
in service were acute and transitory and resolved without 
residual disability by the time of the veteran's examination 
for separation from service as a clinical evaluation of his 
musculoskeletal system and spine was normal at that time.  
Thereafter, several years passed without any medical 
documentation of continuing back symptomatology.  This, too, 
is evidence against the claim.  See Maxson.  VA X-rays in 
January 1994 were interpreted as showing very slight 
narrowing anteriorly of vertebral bodies T11, T12, and L1, 
and it was noted that the appearance was considered to be 
consistent with very remote trauma or developmental 
anomalies.  As to the remote trauma, while the veteran had 
relevant in-service trauma, he also sustained back injuries 
after service but several years before the 1994 radiological 
assessment noted above.  Finally, there is no competent 
medical evidence specifically linking the veteran's current 
back disability to injuries in service.  On the contrary, 
there are numerous reports indicating that the veteran has 
residuals of several post service back injuries.  The 
preponderance of evidence on this point establishes that the 
veteran's current back disability is not connected to any 
injury or other incident of service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for chondromalacia of the left knee is 
denied.  

Service connection for hepatitis C is denied.  

Service connection for residuals of a head injury, to include 
headaches, is denied.  

Service connection for a neck disorder is denied.  

Service connection for a back disorder is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


